Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of iTech Medical, Inc., a Delaware corporation (the “Company”), on Form 10-K for the fiscal year ended December 31, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), I, Wayne D. Cockburn, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: 1.The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 15, 2011 /s/ Wayne D. Cockburn Wayne D. Cockburn Chief Financial Officer
